            Case 2:19-cv-01171-JTM-KWR Document 80-4 Filed 09/18/20 Page 1 of 1
                                                                               ··-··1-
                                                                                    •t.•

                                                                                              FILED. �.
                                                                                      ST. Ii\MM/l/ff f>J,.�.t;,;'
          September 4, 2018                                                            liEUSSA R, 11!:.·lh<_;
                                                                                         CLEl'1\\ O? ::o:.P.;,
      FELONY BILL OF INFORMATION
                                                                                 b03Bql JK{�.J8
          STATE OF LOUISIANA - PARl�!�ifCJ�Y
          TWENTY-SECOND JUDIC11h�
                                                   f  �O
                                     �             � �O;�<'L,.
                                   �...(�, �           •   ll(J,�.   ·-<(j1�
          TO THE HONORABL�J-',HE(l'����-S�CC?(r,,.�'           ml�  'BJtl' ��COURT OF
          LO�ISIANA, sitting in,for'th'e(�fsl'J'of _ T� ··   t�· .&?m ���� open Court the
                                              /[ff
          undersigned District '}tl'trl,e'lr,t th'e   See" d Ju�pia�D1 igi:\ cf Louisiana, in the name
          and by the authority of sai,ofj:J'fe, inf�;:�id\r°".'.'t• Co �.,
                                   I I        1. ,         -� -�� ·�\
          That the person(s) namedf�.9}�en�-fi�g!>AJ�tY)���i�fl����·��h     f�]-  TAMMANY on ?r.about
          the date below describe, inthe Rar·i��vof1· .-.. ,�MWkN:Y afur.es id·aoa within thejurisd1ctton of
          theTwenty-Second Judicil�Distr.1ct'in . f?���ll!:�fi of �T/�A¥MANY, State of Louisiana
          and contrary to the form off� Sta'tut�,o �of'L9ws1 na 1�� cases made and
          provided. and against the ll:���d 'ai�!)��ld· vi°'-.._��·

    ·DEFENDANTSN�MEANUJ!J��

          KEVIN MICHAEL QUATREVINGfCT                      Arft                          DOB: 06/29�84
                                                                                         DL; LA 8335409
          SSN: XXX-XX-2167      SID#: 2359059                                            Arrest Date: 03/27/18
          62114 WARRIOR DRIVE, LACOMBE, LA 70445


  .:COUNT 1
          R.S. 15:542 & 15:542.1.4 A. (2) FAILURE TO REGISTER AS A SEX OFFENDER-2ND
          KEVIN MICHAEL QUATREVINGT, on or about March 23, 2018, By failing to register as
          a sex offender after having been convicted of Possession of Child Pornography on January 24,
          2006 under Docket Number 0504531517 in Military Court� having previously been convicted of
          failing to register as a Sex Offender under Doccket Number 438897 on November 3, 2008 in the
          22nd Judicial District Court in St. Tammany Parish.


                                                       WARREN MONTGOMERY
                                                       DISTRICT ATTORNEY
                                                       22ND JUDICIAL DISTRICT
                                                       STATE OF LO ISIANA




·.,, �·
